
	
		II
		109th CONGRESS
		2d Session
		S. 3173
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To modernize the Federal Housing
		  Administration to meet the housing needs of the American
		  people.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Housing
			 Act.
		2.Investment in FHA
			 infrastructure
			(a)Human resources
			 and fundingSection 502(a) of
			 the Housing Act of 1948 (12 U.S.C. 1701c(a)) is amended—
				(1)by striking The Secretary of Housing
			 and Urban Development and inserting the following:
					
						(1)In
				generalExcept as provided in
				paragraph (2), the Secretary of Housing and Urban
				Development
						;
				and
				(2)by adding at the end the following:
					
						(2)Administration
				of FHA programs
							(A)Office
				personnel
								(i)AppointmentIn carrying out any program through the
				Federal Housing Administration (in this section referred to as the
				Administration), the Secretary may appoint and fix the
				compensation of such officers and employees of the Administration as the
				Secretary considers necessary.
								(ii)CompensationAny officer or employee appointed under
				clause (i) may be paid without regard to the provisions of chapter 51 and
				subchapter III of chapter 53 of title 5, United States Code, relating to
				classification and General Schedule pay rates.
								(B)Comparability
				of compensation with Federal Banking agenciesIn fixing and directing compensation under
				subparagraph (A), the Secretary shall consult with, and maintain comparability
				with the compensation of officers and employees of the Federal Deposit
				Insurance Corporation.
							(C)Personnel of
				other Federal agenciesIn
				carrying out the duties of the Administration, the Secretary may use
				information, services, staff, and facilities of any Federal executive agency,
				independent agency, or department on a reimbursable basis, with the consent of
				such agency or department.
							(D)Outside experts
				and consultantIn carrying
				out the duties of the Administration, the Secretary may procure temporary and
				intermittent services under section 3109(b) of title 5, United States
				Code.
							(E)Use of
				premium-generated incomeTo
				the extent that income derived in any fiscal year from premium fees charged
				under section 203(c) of the National Housing Act (12 U.S.C. 1709(c)) are in
				excess of the level of income estimated for that fiscal year for such premium
				fees and assumed in the baseline projection prepared by the Director of the
				Office of Management and Budget for inclusion in the President's annual budget
				request, not more than $82,000,000 of such excess amounts may be used from such
				amounts for the purpose of carrying out this
				paragraph.
							.
				(b)Information
			 technology investmentSection
			 502(a) of the Housing Act of 1948 (12 U.S.C. 1701c(a)), as amended by
			 subsection (a), is amended by adding at the end the following:
				
					(3)Information
				technology
						(A)In
				generalIn carrying out any
				program through the Administration, the Secretary may utilize such funds as are
				available under subparagraph (B) to ensure that an appropriate level of
				investment in information technology is maintained in order for the Secretary
				to upgrade its technology systems.
						(B)Use of
				premium-generated incomeTo
				the extent that income derived from premium fees charged under section 203(c)
				of the National Housing Act (12 U.S.C. 1709(c)) are in excess of the level of
				income estimated for that fiscal year for such premium fees and assumed in the
				baseline projection prepared by the Director of the Office of Management and
				Budget for inclusion in the President's annual budget request, not more than
				$72,000,000 of such excess amounts may be used from such amounts for the
				purpose of carrying out this
				paragraph.
						.
			3.Extension of mortgage
			 term authoritySection
			 203(b)(3) of the National Housing Act
			 (12 U.S.C. 1709(b)(3)) is amended—
			(1)by striking thirty-five
			 years and inserting 50 years; and
			(2)by striking (or thirty years if such
			 mortgage is not approved for insurance prior to construction).
			4.Downpayment
			 flexibilitySection 203(b)(9)
			 of the National Housing Act (12 U.S.C.
			 1709(b)(9)) is amended by striking (9) and all that follows
			 through “Provided further, That for” and inserting
			 the following:
			
				(9)Be executed by a mortgagor who shall have
				paid on account of the property, in cash or its equivalent, an amount, if any,
				as the Secretary may determine, based on factors determined by the Secretary
				and commensurate with the likelihood of default.
				For
				.
		5.Mortgage insurance
			 flexibilitySection 203(c)(2)
			 of the National Housing Act (12 U.S.C.
			 1709(c)(2)) is amended—
			(1)in subparagraph (A)—
				(A)by striking the first sentence and
			 inserting The Secretary shall establish and collect, at the time of
			 insurance, a single premium payment, in such amount as the Secretary may
			 determine, based on factors determined by the Secretary and commensurate with
			 the likelihood of default of the homebuyer. Such premium payment shall be in an
			 amount not to exceed 3 percent of the amount of the original insured principal
			 obligation of the mortgage.; and
				(B)by striking the second sentence; and
				(2)in subparagraph (B), by striking
			 0.50 percent and inserting 1 percent.
			6.Innovation for new
			 projectsSection 203 of the
			 National Housing Act (12 U.S.C. 1709)
			 is amended by adding at the end the following:
			
				(y)Waiver for new
				product initiatives
					(1)In
				generalNotwithstanding any
				other provision of law, and subject to the limitation under paragraph (2), the
				Secretary may waive such requirements of this section as the Secretary
				determines appropriate for any new product initiative.
					(2)LimitationFor all new product initiatives in any
				fiscal year, the Secretary may allocate an amount equal to not more than 10
				percent of the amount necessary to carry out the insurance of mortgages under
				this section for the prior fiscal
				year.
					.
		7.Maximum mortgage
			 amount limit for multifamily housing in high-cost areasSections 207(c)(3), 213(b)(2)(B)(i),
			 220(d)(3)(B)(iii)(III), 221(d)(3)(ii)(II), 221(d)(4)(ii)(II), 231(c)(2)(B), and
			 234(e)(3)(B) of the National Housing
			 Act (12 U.S.C. 1713(c)(3),
			 1715e(b)(2)(B)(i), 1715k(d)(3)(B)(iii)(III),
			 1715l(d)(3)(ii)(II), 1715l(d)(4)(ii)(II),
			 1715v(c)(2)(B)), and 1715y(e)(3)(B)) are each amended—
			(1)by striking 140 percent each
			 place that term appears and inserting 170 percent; and
			(2)by striking 170 percent each
			 place that term appears and inserting 215 percent.
			8.Increase in FHA
			 financial integritySection
			 205(f)(2) of the National Housing Act
			 (12 U.S.C. 1711(f)(2)) is amended by striking 2.0 percent and
			 inserting 3.0 percent.
		
